Appellant was convicted of felony as charged in the second count of the indictment. Said count of the indictment charged him with the offense of unlawfully having in his possession a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. The court, as the law requires, sentenced him to serve an indeterminate *Page 286 
term of imprisonment in the penitentiary. From the judgment of conviction this appeal was taken.
The action of the trial court in denying defendant's motion for a new trial is not presented for consideration. There is no bill of exceptions, the appeal is rested solely upon the record proper, and, where this is true, no question other than the regularity of the proceedings in the court below as shown by the record can be considered. We ascertain from a consideration of this record that the proceedings were regular in all respects, and, as no error is apparent, the judgment of conviction appealed from will stand affirmed.
Affirmed.